Morton, J.
The exceptions do not state whether the defendant was or was not the owner in fee of the land on which the building stood. If she was such owner, the building could not be regarded as a fixture, but would pass by deed as a part of the realty, and was therefore, in the strict sense of the word, a tenement, or something which could be holden by tenure.
Even if personal property, it was occupied by the defendant as a dwelling, and in the modern use of the word was properly described as a tenement. Commonwealth v. McCaughey, 9 Gray, 296. Commonwealth v. Clynes, 150 Mass. 71. Dashwood v. Ayles, 16 Q. B. D. 295, 301.

Exceptions overruled.